Citation Nr: 0609005	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for the residuals of a back injury 
with associated leg pain, scars, and arthritis (low back 
disability).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 27 to September 
23, 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  In October 1975, the Board denied service connection for 
a back disorder.  

2.  In May 1991, the RO determined that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for a low back disability.  

3.  In July 1991, an attorney noted disagreement with the 
RO's 1991 decision.  In an August 1991 letter, VA advised the 
veteran that there was no power of attorney (POA) of record 
and VA needed a POA or a notice of disagreement (NOD) signed 
by the veteran.  Neither the veteran nor the attorney 
responded, and the May 1991 decision is now final.
 
4.  Since the May 1991 decision denying service connection 
for a low back disability, the additional evidence, not 
previously considered, is cumulative and does not raise a 
reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

The additional evidence received since the May 1991 RO 
decision is not new and material and the criteria to reopen 
the veteran's claim of entitlement to service connection for 
a low back disability have not been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in January 2003 and February 2004.  The 
content of the notice provided fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  While the veteran is receiving Social Security 
Administration (SSA) benefits, the veteran has not reported 
that those records contain any relevant evidence regarding 
the claim for service connection (primarily a nexus opinion). 

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Reopening the claim for service connection for a low back 
disability

Service connection for a low back disability was previously 
denied by the Board in an October 1975 decision on the basis 
that the veteran had injured his back prior to service and 
there was no evidence that the pre-existing injury was 
aggravated by service.  In May 1991, the RO declined to 
reopen the claim for service connection for a low back 
disability, and that decision is now final.  

It must first be determined whether new and material evidence 
has been submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Regardless of the RO's 
determination that new and material evidence had not been 
submitted, the Board must make its own determination of 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

New evidence means existing evidence not previously submitted 
to agency decision makers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2005).

Evidence of record at the time of the prior denial in May 
1991 included the service medical records that showed at 
entry upon active duty the veteran reported a prior injury to 
his back.  Within 2 weeks of entry into military service he 
received treatment for lumbosacral strain and was discharged 
from military service later that month.  

Also of record was an April 1975 post-service private 
examination report that showed that the veteran was treated 
for chronic lumbosacral strain (with referral of sciatic 
nerve and possible herniated disc on the left at either the 
L4-5 or L5-S1).  It was noted that the veteran was involved 
in an automobile accident in March 1973.  Thereafter, private 
medical records show that he underwent L-4 hemilaminectomy 
and discectomy as well as posterior fusion of the L4-5 to the 
L5-S1 and diskectomy at the L5 and L4, bilaterally. 

In October 2002, the veteran filed an application to reopen 
his claim for service connection for a low back disability.  

Pertinent evidence associated with the claims file since the 
RO's May 1991 decision includes the veteran's testimony and 
written statements, as well as reports of private 
examinations and treatment records.  

The veteran provided testimony at a personal hearing and 
additional written statements concerning his low back.  In 
his statements, he has attempted to link his low back 
disability to service.   As a lay person, the veteran is not 
qualified by training or expertise to provide a competent 
medical opinion regarding the etiology of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
his statements do not provide any competent additional 
information, they are cumulative and redundant.  

Some of the medical records submitted were not part of the 
record at the time of the May 1991 decision.  Those records 
show that the veteran is continuing treatment for his lumbar 
spine disability and provide diagnoses of a current back 
disability but, significantly, do not provide a link between 
his current back disability and his 27 days of active 
service.  Such evidence is not new and material evidence upon 
which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 
95 (1993).

As new and material evidence has not been submitted, the 
application to reopen the claim for service connection for a 
low back disability is denied.


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a low back 
disability, and the appeal is denied.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


